DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 08/25/2021, has been received and made of record.  In response to the most recent Office Action, dated 06/09/2021, claims 1, 12, and 19 have been amended.
Response to Arguments
Applicant’s amendments, filed 08/25/2021, have been entered and fully considered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments have been rendered moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 20110193776) in the view of Lee (US 20190294310).
Regarding claim 1: Oda teaches a method for pressure calculation (Figs. 1-2 and paragraph [0040]), comprising: sampling, within a preset sampling period, a phase-encoded driving signal that is continuously provided to a touch screen to obtain a sampled driving signal; and calculating pressure data within the sampling period according to a phase difference between adjacent frames of the sampled driving signal within the sampling period (Figs. 10 and paragraph [0045-0047, 0083-0087] teach within a preset sampling period t2, a phase encoded driving signals and calculating pressure data according to a phase difference between adjacent/continuous frames within the sampling period).
Oda does not explicitly disclose wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is performed.
However, Lee teaches wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is performed (Figs. 2, 8A, 19 and paragraph [0047-0050, 0081-0082, and 0123] teach a phase difference is provided between adjacent frames Sdrv(+) and Sdrv(-) of the driving signal within each driving period according to a preset step phase). It would have been obvious for a person skilled in the art, at the time invention to modify Oda’s invention by including above teachings of Lee, because it is very well-known and widely used in the art to use Lee’s method in order to obtain touch detection more accurately, similar technique can be used in Oda’s. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Combination of Oda and Lee teach wherein the calculating pressure data within the sampling period according to a phase difference between adjacent frames of the sampled driving signal within the sampling period comprises: calculating the pressure data within the sampling period according to the phase difference between the adjacent frames of the sampled driving signal within the sampling period and a pre-established pressure mapping relationship (Oda in Fig. 10 and paragraph [0083-0087] teach calculating the pressure data according to phase different as described above and Lee in Figs. 2, 8A, 19 and paragraph [0047-0050, 0081-0082, and 0123] teach driving signals with phase difference in same driving period). See claim 1 rejection for combination reasoning of Oda and Lee, same rationale applies here.

Regarding claims 3, 5, 7, and 11: Oda teaches further comprising: calculating a touch location according to the sampled driving signal (Figs. 2&10 and paragraph [0045, 0082-0083] teach calculating a touch position). 

Regarding claim 4: Oda teaches wherein in the pre-established pressure mapping relationship, for a step phase for setting a phase difference, different combinations of the phase difference between the adjacent frames within the sampling period represent different pressure grades (Oda in Fig. 10 and paragraph [0053, 0083-0087] and Lee in Figs. 2, 8A, 19 and paragraph [0047-0050, 0081-0082, and 0123] teach driving signals with phase difference in same driving period). See claim 1 rejection for combination reasoning of Oda and Lee, same rationale applies here.

Regarding claim 12: Oda teaches a method for signal generation (Figs. 2&10 and paragraph [0040]), comprising: performing phase encoding on a to-be-encoded driving signal to generate a driving signal; and continuously driving using the driving signal according to a preset driving period; wherein the (Figs. 10 and paragraph [0045-0047, 0083-0087] teach within a preset sampling period t2, a phase encoded driving signals and calculating pressure data according to a phase difference between adjacent/continuous frames within the sampling period).
Oda does not explicitly disclose continuously driving a touch screen wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is performed.
However, Lee teaches driving a touch screen wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is performed (Figs. 2, 8A, 19 and paragraph [0047-0050, 0081-0082, and 0123] teach a phase difference is provided between adjacent frames Sdrv(+) and Sdrv(-) of the driving signal within each driving period according to a preset step phase). It would have been obvious for a person skilled in the art, at the time invention to modify Oda’s invention by including above teachings of Lee, because it is very well-known and widely used in the art to use Lee’s method in order to obtain touch detection more accurately, similar technique can be used in Oda’s. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 19: Oda teaches an electronic device (Figs. 1-2 #1 & #2), comprising an apparatus for pressure calculation or an apparatus for signal generation; wherein the apparatus for signal generation comprising: an encoding unit, configured to perform phase encoding on a to-be-encoded driving signal to generate a driving signal (Fig. 2 and paragraph [0042-0045] teach an apparatus for signal generation 2 comprising an encoding unit 28 configured to perform phase encoding to generate a driving signal); and a driving unit, configured to continuously drive a touch (Figs. 2 & 10 and paragraph [0045-0047, 0083-0087] teach all above listed limitations including within a preset sampling period t2, a phase encoded driving signals and calculating pressure data according to a phase difference between adjacent/continuous frames within the sampling period).
Oda does not explicitly disclose apparatus for signal generation and the apparatus for pressure calculation each comprising: continuously driving a touch screen wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is performed.
However, Lee teaches driving a touch screen wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is performed (Figs. 2, 8A, 19 and paragraph [0047-0050, 0081-0082, and 0123] teach a phase difference is provided between adjacent frames Sdrv(+) and Sdrv(-) of the driving signal within each driving period according to a preset step phase). It would have been obvious for a person skilled in the art, at the time invention to modify Oda’s invention by including above teachings of Lee, because it is very well-known and widely used in the art to use Lee’s method in order to obtain touch detection more accurately, similar technique can be used in Oda’s. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 20: Oda teaches wherein the electronic device is a stylus, the apparatus for signal generation is arranged on the stylus; and correspondingly, the apparatus for pressure calculation is arranged on a touch screen (Figs. 1-2, 4 and paragraph [0040-0045, 0055-0060] a stylus #2 the apparatus for signal generation is arranged on the stylus; and the apparatus for pressure calculation is arranged on a touch screen 3).

Claims 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 20110193776), in the view of Lee (US 20190294310), and further in the view of Westhues (US 20120223911).
Regarding claims 6 & 13: Oda does not explicitly disclose wherein the step phase for the phase difference between two adjacent frames of driving signal is any one of 45 degrees, 90 degrees, and 180 degrees.
However, Westhues teaches wherein the step phase for the phase difference between two adjacent frames of driving signal is any one of 45 degrees, 90 degrees, and 180 degrees (paragraph [0064] teach two adjacent frames of driving signal having the step phase for the phase difference of 180 degrees). It would have been obvious for a person skilled in the art, at the time of the invention to modify Oda’s invention by including above teachings of Westhues, because using such technique can allow to identify the noise in the touch panel and helps improving the touch detection. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claims 8 & 15: Combination of Oda and Westhues teach wherein the step phase is constant within the same sampling period (Westhues in paragraph [0066] teach phase can be constant). It would have been obvious for a person skilled in the art, at the time of the invention to .

Claims 9, 10, 14, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 20110193776), in the view of Lee (US 20190294310), and further in the view of Agari (US 20200285366).
Regarding claims 9, 14, 16, and 17: Oda does not explicitly disclose wherein the driving signal within one driving period comprises multiple frames of driving signal, the multiple frames of driving signal comprise n frames of coordinate driving signal and m frames of pressure driving signal, n is greater than or equal to 2, and m is greater than or equal to 0.
However, Agari teaches wherein the driving signal within one driving period comprises multiple frames of driving signal, the multiple frames of driving signal comprise n frames of coordinate driving signal and m frames of pressure driving signal, n is greater than or equal to 2, and m is greater than or equal to 0 (paragraph [0071] teach the multiple frames of driving signal comprises n frames of touch coordinate driving signal and m frames of pressure driving signal, n is greater than or equal to 2, and m is greater than 0). It would have been obvious for a person skilled in the art, at the time of the invention to modify Oda’s invention by including above teachings of Agari, because utilizing such technique to higher pressure frames can help improve the accuracy of pressure detection, as taught by Agari. The rationale would have been to use a known method or technique to achieve predictable results.  

Regarding claims 10 & 18: Combination of Oda and Agari teach wherein the n frames of coordinate driving signal are continuous, and the m frames of pressure driving signal are continuous; (Oda Figs. 10 and paragraph [0045-0047, 0083-0087] teach calculating the pressure data according to a phase difference between the adjacent frames, and Agari in paragraph [0071] teach the multiple frames of driving signal comprises n frames of touch coordinate driving signal and m frames of pressure driving signal in continuous manner). See claim 9 rejection for combination reasoning of Oda and Agari, same rationale applies here.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMIT CHATLY/Primary Examiner, Art Unit 2622